245 S.W.3d 918 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Brian K. HUBBARD, Defendant/Appellant.
No. ED 90620.
Missouri Court of Appeals, Eastern District, Division Five.
February 19, 2008.
Brian K. Hubbard (pro se), St. Louis, MO, for appellant.
Sara L. Marler, St. Louis, MO, for respondent.
PATRICIA L. COHEN, Chief Judge.
Brian K. Hubbard (Defendant) was convicted of sexual misconduct in the first degree. The court suspended imposition of sentence and placed Defendant on probation for two years with conditions. Defendant has now filed his notice of appeal from this judgment of conviction. We dismiss the appeal.
The criminal appeals statutes limit the right of appeal to final judgments. Section 547.070, RSMo 2000. In a criminal case, the judgment becomes final for purposes of appeal when the judgment and sentence are entered. State v. Welch, 865 S.W.2d 434, 435 (Mo.App. E.D.1993). Therefore, when imposition of the sentence is suspended, the judgment is not final and a defendant may not appeal it. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984); See also, State v. Larson, 79 S.W.3d 891, 892 (Mo. banc 2002). Here, the court suspended imposition of Defendant's sentence. As a result, there is no final, appealable judgment.
Where there is no final, appealable judgment, we have no jurisdiction to consider *919 the appeal. State v. Palm, 158 S.W.3d 861 (Mo.App. E.D.2005). We issued an order to Defendant directing him to show cause why his appeal should not be dismissed. Defendant has not filed a response.
Defendant's appeal is dismissed without prejudice for lack of a final, appealable judgment.
BOOKER T. SHAW and NANNETTE A. BAKER, JJ., Concur.